Determination appealed from in so far as it affirms the order of the City Court denying plaintiffs’ motion for summary judgment unanimously affirmed. Present —■ Martin, P. J., Townley, Glennon, Untermyer and Dore, JJ. Determination appealed from in so far as it affirms the order of the City Court denying motion of defendant-appellant for summary judgment affirmed. Present — Martin, P. J., Townley, Glennon, Untermyer and Dore, JJ.; Glennon and Dore, JJ., dissent and vote to modify the determination by granting said defendant’s motion. No opinion. [160 Mise. 823.]